                                                                               FILED IN COURT
                                                                               ASHEVILLE, NC

                                                                                 AUG   2l   m20
               IN THE LINITED STATES DISTRICT COURT
                                                                             U.S, DISTRICT COUF-T
           FORTHE WESTERNDISTzuCT OF NORTH CAROLINA                          W, DISTRICT OT N C
                        ASHEVILLE DIVISION

                          DOCKET NO. I :20-CR-00039

UNITED STATES OF AMERICA                   )
                                           )     CONSENTORDERAND
                                           )   JUDGMENTOFFORFEITURE
                                           )
MAURICIO MORENO ANGELES                    )


      WHEREAS, the defendant, MAURICIO MORENO ANGELES, has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. 1 I to one or more criminal
offenses under which forfeiture may be ordered;

       WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or ffaceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s); orsubstitute propertyas defured by 21 U.S.C. $
853(p) and Fed. R. Crim. P. 32.2(e); and is therefore subject to forfeiture pursuant
to 18 U.S.C. $ 924(d) and 28 U.S.C. $ 2a61(c), provided, however, that such
forfeiture is subject to any and all third party claims and interests, pending fural
adjudication herein; the defendant waives his interest, if any, in the property and
agrees to the forfeiture of such interest;

       WHEREAS, the defendant herein waives the requirements of Fed. R. Crirn
P.32.2regerdns notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P.32.2(b)(l) & (c)(2), the Court ffrds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty;




    Case 1:20-cr-00039-MR-WCM Document 20 Filed 08/21/20 Page 1 of 3
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding concerning any
of the property described below. If the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding concerning any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorized to
enter this Orderby the previous Order of this Court No. 3:05MC302-C (September
8, 2005);

     NOW, THEREFORE,IT IS HEREBY ORDERED THAT the following
property is forfeited to the United States:

            o   Hi-Point9, 9mmcaliberhandgun, SN: P10019667

       The United States Marshal and/or other property custodian for                 the
investigative agency is authorized to take possession and maintain custody of the
above-described tangfo le property.

       Ifand to the extent required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C. g
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.

       As to any frearms and/or ammunition listed above and/or in the charging
instrument, defendant consents to disposal by federal, state, or local law enforcement
authorities upon such legal process as they, in their sole discretion, deem to be
leplly sufhcient, and waives any and all right to further notice of such process or
such destruction.

       Any person, other than the defendant, asserting any legal interest in the
propertymay, within thirty days ofthe publication of notice orthereceipt of noticg
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.

       Pursuant to Fed. R. Crim. P.32.2@)(3), upon entry of this Order of Forfeitur,




    Case 1:20-cr-00039-MR-WCM Document 20 Filed 08/21/20 Page 2 of 3
        the United States Attorney's Office is authorized to conduct any discovery needed
        to identify, locate or dispose of the property, including depositions, interrogatorieg
        requests for production of documents and to issue subpoenas, pursuant to Fed. R
        Civ. P.45.

                Following the Court's disposition of all timely petitions filed, a hnal order of
        forfeiture shall be entered, as provided by Fed. R. Crim. P. 32.2(c)(2).lf no third
        party frles a timely petition, this order shall become the final order and judgment of
        forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United States shall
        have clear title to the property and shall dispose of the property according to law.
        Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), the defendant consents that this order
        shall be frnal as to defendant upon frling.

        SO AGREED:




-(-,,
  10' Assistant United States Attorney

         ,,
                A (t/(ru Jh4tk;
              u //rt   t10
        MAURICIO MORENO MELES
        Defendant




        MARY             LENCOLEMAN


                                                   Signed: ),,,ur,h'f )hqlki,2020



                                                                            CALF
                                                   United States              Judge




              Case 1:20-cr-00039-MR-WCM Document 20 Filed 08/21/20 Page 3 of 3
